DETAILED ACTION
1.	This is a first action on the merits of application 16226744.

2.	Claims 1-39 are pending.

Claim Objections
3.	Claims 5-19 and 22-39 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or, cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard US 8231421 and further in view of GRUENTZIG US 20170049164.
5.	As per claims 1 and 20, Hubbard discloses a personal flotation device comprising a garment and an inflatable bladder 12 and is configured to inflate in response to pressurized medium to form a pneumatic structure; and wherein the garment comprises at least one valve for inflating and/or deflating the bladder. He does not disclose a plurality of inflatable bladders, each of which is attached to and disposed longitudinally on the garment and in substantially parallel orientation relative to each other, has a shape with a volume of between about 50 to about 2,000 cm3. Gruentzig discloses a plurality of bladder 72 disposed longitudinally on the garment and in substantially parallel orientation. (See figs. 8) Applicant has not disclosed any criticality for the above range and thus is mere design choice 
6.	As per claims 2 and 21, Hubbard discloses the aforementioned limitations of claim 1, he does not disclose wherein the bladders are secured in pockets inside of the garment. Gruentzig discloses this limitation, see fig. 8/ 72. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to accommodate the user’s floatation in water.
7.	As per claims 3-4, Hubbard discloses the bladder is connected to a hand pump or a gas cartridge 18, the gas cartridge comprises pressurized gas and is selected from the group consisting of air, carbon dioxide, nitrogen, oxygen, and hydrogen, or is a non-flammable and/or inert gas. See figs 2 and 5, col. 3 II 5-35.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOVON E HAYES/Examiner, Art Unit 3617